Citation Nr: 0335434	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a postoperative left 
great toe bunionectomy with metatarsophalangeal silastic 
joint replacement and associated chronic first submetatarsal 
head callus, currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1971 to February 
1974, and from April 1974 to August 1984.

This appeal arises from a May 2001 rating action that denied 
a rating in excess of 20% for a postoperative left great toe 
bunionectomy with metatarsophalangeal silastic joint 
replacement and associated chronic first submetatarsal head 
callus.  A Notice of Disagreement was received in November 
2001, and a Statement of the Case (SOC) was issued in 
September 2002.  A Substantive Appeal was received in 
November 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

In this regard, the Board notes that the VCAA requires the VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).

In this case, the records indicates that the veteran is 
receiving Social Security Administration (SSA) disability 
benefits.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims 
(particularly, that on appeal here).  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the  Board finds that the RO should obtain and 
associate with the claims file a copy of the SSA decision 
awarding the appellant disability benefits, as well as copies 
of all medical records underlying that determination, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The RO must also obtain and associate with the claims file 
all outstanding records of pertinent VA medical treatment and 
evaluation.  In this regard, the record reflects treatment of 
the veteran for the disability at issue at the VA Medical 
Center (VAMC) in Syracuse, New York, and at the North Country 
Veterans Clinic at the Massena Memorial Hospital, Massena, 
New York - reportedly also a VA medical facility.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain and associate with the 
claims file all outstanding records from the cited VA medical 
facilities.  The RO must follow the procedures of 38 C.F.R. 
§ 3.159 (2003), as regards requesting records from Federal 
facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  In this regard, the Board notes that, in November 
2001 and April 2002 letters, the RO requested the veteran to 
provide further information and/or evidence to support his 
claim within 60 days of the date of the letters, consistent 
with the provisions of 38 C.F.R. § 3.159(b)(1) (providing for 
a 30-day response period).  However, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the response period contained in 
38 C.F.R. § 3.159(b)(1) short of the statutory 1-year period 
provided for response as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit found that the period 
short of 1 year provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory 1-year period provided for response.  
The Board finds that the 60-day period for response provided 
in this case is likewise misleading.  Therefore, since this 
matter is being remanded for additional development and 
readjudication, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested before the RO will make a decision in the claim.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA (to include arranging for 
the veteran to undergo further examination, if warranted) 
prior to adjudicating the claim on appeal.  The Supplemental 
SOC (SSOC) that explains the bases for the RO's determination 
must include citation to the pertinent legal authority 
implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 3.159 
(2003). 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request the SSA to 
furnish a copy of the decision awarding 
the veteran disability benefits, as well 
as all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003)  
All records/responses received should be 
associated with the claims file.  

2.  The RO should request the Syracuse, 
New York VAMC to furnish copies of all 
records of treatment and evaluation of 
the veteran's postoperative left great 
toe bunionectomy from May 2002 to the 
present time, and the North Country 
Veterans Clinic at the Massena Memorial 
Hospital, Massena, New York to furnish 
copies of all such records from 2000 to 
the present time.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003).  
All records/responses received should be 
associated with the claims file.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.    
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 2002) 
and any other applicable legal 
precedent.    

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include further examination, if 
appropriate), the RO should readjudicate 
the increased rating claim on appeal in 
light of all pertinent evidence and legal 
authority.  

6.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation of 
38 C.F.R.      §§ 3.102 and 3.159 (2003), 
and clear reasons and bases for its 
determination), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
the VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


